Citation Nr: 0926843	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  94-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 
1991, for a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
duodenal ulcer disease.

3.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a February 2000 rating decision of the RO in 
Buffalo, New York.

In a decision dated in August 2001 the Board denied the 
claims of entitlement to an effective date prior to November 
15, 1991, for a grant of a TDIU, and entitlement to service 
connection for a left knee disability.  The Board's action 
also reopened and remanded the claim of entitlement to 
service connection for psychiatric disorder.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002 the Court issued an Order 
that vacated that portion of the Board's decision that denied 
an earlier effective date for a grant of a TDIU and denied 
service connection for a left knee disorder, and remanded 
those issues to the Board for re-adjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).

The Secretary appealed the December 2002 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and in May 2004, the Federal Circuit 
vacated the Court's December 2002 Order and remanded the 
case, so that the Court could take due account of the rule of 
prejudicial error, consistent with Conway v. Principi, 353 
F.3d 1369 (2004).

In an Order dated in July 2004, the Court again vacated that 
portion of the Board's August 2001 decision that denied an 
earlier effective date for a grant of a TDIU and denied 
service connection for a left knee disability, and again 
remanded those issues for compliance with the VCAA.

The reopened claim of entitlement to service connection for a 
psychiatric disability, which was remanded by the Board in 
August 2001, was not the subject of the Court Order.  
However, further appellate action by the Board was delayed by 
proceedings at the Court.

The Board remanded the claims to the in November 2008 for 
actions in compliance with the Court's Order.  The case has 
now been returned to the Board for further appellate action.


REMAND

The Veteran's substantive appeal, filed in June 2000, did not 
request a hearing before the Board.  However, the Veteran's 
representative submitted a letter to the Board in June 2009 
stating the Veteran has decided he would like to have a 
videoconference hearing before the Board.

Because such hearings are scheduled by the RO, this case is 
REMANDED to the RO for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before the Board 
in accordance with the docket number of 
the Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




